DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-018829, filed on 02/05/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 103 as being obvious in view of  Bousmalis et al. "Domain separation networks." Advances in neural information processing systems 29 (2016)(“ Bousmalis”) and  in view of Ghosh, Sayontan. Transductive transfer learning using autoencoders. Diss. Indian Statistical Institute, Kolkata, (2016)(“Ghosh”). 
Regarding claim 1, Bousmalis teaches a learning method executed by a computer, the learning method comprising: 
inputting a first data set being a data set of transfer source and a second data set being one of data sets of transfer destination to an encoder to generate first distributions of feature values of the first data set and second distributions of feature values of the second data set(Bousmalis, pg. 3, see also fig. 1(shared encoder), “[L]et             
                
                    
                        X
                    
                    
                        s
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                            
                                                s
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        i
                        =
                        0
                    
                    
                        
                            
                                N
                            
                            
                                s
                            
                        
                    
                
            
         represent a labeled dataset of             
                
                    
                        N
                    
                    
                        s
                    
                
            
         samples from the source domain… and let             
                
                    
                        N
                    
                    
                        t
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                    
                        i
                        =
                        0
                    
                    
                        
                            
                                N
                            
                            
                                t
                            
                        
                    
                
            
         represent an unlabeled dataset of             
                
                    
                        N
                    
                    
                        t
                    
                
            
         samples from the target domain…[l]et             
                
                    
                        E
                    
                    
                        c
                    
                
                (
                x
                ;
                
                    
                        θ
                    
                    
                        c
                    
                
                )
            
         be a function parameterized by             
                
                    
                        θ
                    
                    
                        c
                    
                
            
         which maps an image x to a hidden representation             
                
                    
                        h
                    
                    
                        c
                    
                
            
         representing features that are common or shared across domains.” Bousmalis teach:             
                
                    
                        E
                    
                    
                        c
                    
                
                (
                x
                ;
                
                    
                        θ
                    
                    
                        c
                    
                
                )
            
         and the shared encoder  portion of figure 1 (i.e. inputting a first data set being a data set of transfer source and a second data set being one of data sets of transfer destination to an encoder) a hidden representation             
                
                    
                        h
                    
                    
                        c
                    
                
            
         representing features that are common or shared across domains and the shared encoder portion of figure 1 (i.e. to generate first distributions of feature values of the first data set and second distributions of feature values of the second data set )); 
selecting one or more feature values from among the feature values so that, for each of the one or more feature values, a first distribution of the feature value of the first data set is similar to a second distribution of the feature value of the second data set(Bousmalis, pg. 5, see also fig. 1(            
                
                    
                        L
                    
                    
                        s
                        i
                        m
                        i
                        l
                        a
                        r
                        i
                        t
                        y
                    
                
            
        ),  “The Maximum Mean Discrepancy (MMD) loss… is a kernel-based distance function between pairs of samples. We use a biased statistic for the squared population MMD between shared encodings of the source samples             
                
                    
                        h
                    
                    
                        c
                    
                    
                        s
                    
                
            
         and the shared encodings of the target samples             
                
                    
                        h
                    
                    
                        c
                    
                    
                        t
                    
                
            
        :             
                
                    
                        L
                    
                    
                        s
                        i
                        m
                        i
                        l
                        a
                        r
                        i
                        t
                        y
                    
                    
                        M
                        M
                        D
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                
                    
                        ∑
                        
                            i
                            ,
                             
                            j
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                        
                    
                    
                        k
                        
                            
                                
                                    
                                        h
                                    
                                    
                                        c
                                        i
                                    
                                    
                                        s
                                    
                                
                                ,
                                 
                                
                                    
                                        h
                                    
                                    
                                        c
                                        j
                                    
                                    
                                        s
                                    
                                
                            
                        
                        -
                        
                            
                                2
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        N
                                    
                                    
                                        t
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    ,
                                     
                                    j
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            N
                                        
                                        
                                            t
                                        
                                    
                                
                            
                            
                                k
                                
                                    
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                i
                                            
                                            
                                                s
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                j
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                        +
                        
                            
                                1
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    ,
                                     
                                    j
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                        
                                    
                                
                            
                            
                                k
                                
                                    
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                i
                                            
                                            
                                                t
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                j
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , where             
                k
                
                    
                         
                        ⋅
                        ,
                         
                        ⋅
                    
                
            
         is a PSD kernel function… [t]he advantage of using an RBF kernel with the MMD distance is that the Taylor expansion of the Gaussian function allows us to match all the moments of the two populations.” Bousmalis teaches:            
                 
                
                    
                        1
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                
                    
                        ∑
                        
                            i
                            ,
                             
                            j
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                        
                    
                    
                        k
                        
                            
                                
                                    
                                        h
                                    
                                    
                                        c
                                        i
                                    
                                    
                                        s
                                    
                                
                                ,
                                 
                                
                                    
                                        h
                                    
                                    
                                        c
                                        j
                                    
                                    
                                        s
                                    
                                
                            
                        
                        -
                        
                            
                                2
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        N
                                    
                                    
                                        t
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    ,
                                     
                                    j
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            N
                                        
                                        
                                            t
                                        
                                    
                                
                            
                            
                                k
                                
                                    
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                i
                                            
                                            
                                                s
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                j
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                        +
                        
                            
                                1
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    ,
                                     
                                    j
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                        
                                    
                                
                            
                            
                                k
                                
                                    
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                i
                                            
                                            
                                                t
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                j
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         where             
                k
                
                    
                         
                        ⋅
                        ,
                         
                        ⋅
                    
                
            
         is a PSD kernel function (i.e. selecting one or more feature values from among the feature values so that, for each of the one or more feature values, a first distribution of the feature value of the first data set is similar to a second distribution of the feature value of the second data set)); 
inputting the one or more feature values to a classifier to calculate prediction labels of the first data set(Bousmalis, pg. 4, see also fig. 1(            
                
                    
                        L
                    
                    
                        c
                        l
                        a
                        s
                        s
                    
                
            
        ), “The classification loss             
                
                    
                        L
                    
                    
                        t
                        a
                        s
                        k
                    
                
            
        
trains the model to predict the output labels we are ultimately interested in. Because we assume the target domain is unlabeled, the loss is applied only to the source domain. We want to minimize the negative log–likelihood of the ground truth class for each source domain sample:             
                
                    
                        L
                    
                    
                        t
                        a
                        s
                        k
                    
                
                =
                -
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                        
                    
                    
                        
                            
                                y
                            
                            
                                i
                            
                            
                                s
                            
                        
                        ⋅
                        
                            
                                log
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            ^
                                        
                                    
                                    
                                        i
                                    
                                    
                                        s
                                    
                                
                            
                        
                    
                
                 
            
         where             
                
                    
                        y
                    
                    
                        i
                    
                    
                        s
                    
                
            
         is the one-hot encoding of the class label for source input i and             
                
                    
                        
                            
                                y
                            
                            ^
                        
                    
                    
                        i
                    
                    
                        s
                    
                
            
         are the softmax predictions of the model:             
                
                    
                        
                            
                                y
                            
                            ^
                        
                    
                    
                        i
                    
                    
                        s
                    
                
                =
                G
                
                    
                        
                            
                                E
                            
                            
                                c
                            
                        
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                    
                                        s
                                    
                                
                            
                        
                    
                
            
        .” Bousmalis teaches:             
                
                    
                        
                            
                                y
                            
                            ^
                        
                    
                    
                        i
                    
                    
                        s
                    
                
                =
                G
                
                    
                        
                            
                                E
                            
                            
                                c
                            
                        
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                    
                                        s
                                    
                                
                            
                        
                    
                
            
         where             
                
                    
                        
                            
                                y
                            
                            ^
                        
                    
                    
                        i
                    
                    
                        s
                    
                
            
         are the softmax predictions (i.e. inputting the one or more feature values to a classifier to calculate prediction labels of the first data set )); 
 learning parameters of the encoder and the classifier such that the prediction labels of the first data set approach correct answer labels of the first data set(Bousmalis, pgs. 3-4, see also fig. 1, “Inference in a DSN model is given by             
                
                    
                        x
                    
                    ^
                
                =
                D
                
                    
                        
                            
                                E
                            
                            
                                c
                            
                        
                        
                            
                                x
                            
                        
                        +
                        
                            
                                E
                            
                            
                                p
                            
                        
                        
                            
                                x
                            
                        
                    
                
            
         and             
                
                    
                        y
                    
                    ^
                
                =
                G
                
                    
                        
                            
                                E
                            
                            
                                c
                            
                        
                        
                            
                                x
                            
                        
                    
                
            
        … [t]he goal of training is to minimize the following loss with respect to parameters             
                Θ
                =
                {
                
                    
                        θ
                    
                    
                        c
                    
                
                ,
                 
                
                    
                        θ
                    
                    
                        p
                    
                
                ,
                 
                
                    
                        θ
                    
                    
                        d
                    
                
                ,
                 
                
                    
                        θ
                    
                    
                        g
                    
                
                }
            
        … [w]e want to minimize the negative log–likelihood of the ground truth class for each source domain sample:             
                
                    
                        L
                    
                    
                        t
                        a
                        s
                        k
                    
                
                =
                -
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                        
                    
                    
                        
                            
                                y
                            
                            
                                i
                            
                            
                                s
                            
                        
                        ⋅
                        
                            
                                log
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            ^
                                        
                                    
                                    
                                        i
                                    
                                    
                                        s
                                    
                                
                            
                        
                    
                
            
        ….” Bousmalis teaches:            
                 
                
                    
                        θ
                    
                    
                        c
                    
                
                
                    
                        ,
                        θ
                    
                    
                        p
                    
                
                ,
                 
                
                    
                        θ
                    
                    
                        g
                    
                
            
         (i.e. and learning parameters of the encoder and the classifier) [w]e want to minimize the negative log–likelihood of the ground truth class for each source domain sample:             
                
                    
                        L
                    
                    
                        t
                        a
                        s
                        k
                    
                
                =
                -
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                        
                    
                    
                        
                            
                                y
                            
                            
                                i
                            
                            
                                s
                            
                        
                        ⋅
                        
                            
                                log
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            ^
                                        
                                    
                                    
                                        i
                                    
                                    
                                        s
                                    
                                
                            
                        
                    
                
            
         (i.e. such that the prediction labels of the first data set approach correct answer labels of the first data set)).
Bousmalis does not teach: and determining, from among the calculated prediction labels of the first data set, a prediction label with a maximum number of appearances as a label corresponding to the second data set of the transfer destination based on the calculated prediction labels of the first data set.
However Ghosh teaches: and determining, from among the calculated prediction labels of the first data set, a prediction label with a maximum number of appearances as a label corresponding to the second data set of the transfer destination based on the calculated prediction labels of the first data set(Ghosh, pgs. 33-38,  Algorithm 4 (which has been reproduced herein) details the following:

    PNG
    media_image1.png
    600
    771
    media_image1.png
    Greyscale

Algorithm 4 of Ghosh teaches: for each set of source features generated by a (            
                
                    
                        S
                    
                    
                        i
                    
                
                ,
                 
                
                    
                        λ
                    
                    
                        2
                        J
                    
                
            
        ) pair, train a classifier             
                
                    
                        C
                    
                    
                        i
                        j
                    
                
            
         where i = 1,… ,M; j = 1,….,N  [i.e. and determining, from among the calculated prediction labels of the first data set] and for a K class problem, let             
                
                    
                        L
                    
                    
                        p
                    
                
            
         be the number of classifiers that have predicted the class label of a target data point under consideration as             
                p
                ∀
                p
                ∈
                
                    
                        1,2
                        ,
                        …
                        L
                    
                
                ,
                 
                
                    
                        ∑
                        
                            p
                            =
                            1
                        
                        
                            K
                        
                    
                    
                        
                            
                                L
                            
                            
                                p
                            
                        
                        =
                        M
                        N
                    
                
            
        . Then the class label of             
                
                    
                        x
                    
                    
                        i
                    
                
            
         will be assigned as l such that l =             
                a
                r
                g
                m
                a
                
                    
                        x
                    
                    
                        p
                        ∈
                        {
                        1,2
                        ,
                        .
                        .
                        .
                        ,
                        K
                        }
                    
                
                
                    
                        L
                    
                    
                        p
                    
                
                 
            
        [i.e. a prediction label with a maximum number of appearances as a label corresponding to the second data set of the transfer destination based on the calculated prediction labels of the first data set]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bousmalis with the teachings of Ghosh the motivation to do so would be to extract features of the source domain that closely resemble features of the target domain for better unsupervised classification(Ghosh, pgs.33-37, “This method for feature extraction for transfer learning is based on Feature representation principle where we will try to get a good representation for target domain which is close to source domain. So we want our features to be extracted in such a way that they encode information related to the target… [a]fter getting the source and target data in the new feature space…the distribution of             
                
                    
                        
                            
                                X
                            
                            
                                S
                            
                        
                    
                    ´
                
            
         is expected to be closer to            
                 
            
                     
                
                    
                        
                            
                                X
                            
                            
                                T
                            
                        
                    
                    ´
                
            
         than it originally was. So now to predict the class label of              
                
                    
                        
                            
                                X
                            
                            
                                T
                            
                        
                    
                    ´
                
            
         we can train a classifier on             
                
                    
                        
                            
                                X
                            
                            
                                S
                            
                        
                    
                    ´
                
            
         and test it on             
                
                    
                        
                            
                                X
                            
                            
                                T
                            
                        
                    
                    ´
                
            
        .”).
Regarding claim 3, Bousmalis in view Ghosh teaches the learning method according to claim 1, the learning method further comprising: inputting a feature value remaining where, from the feature value of the first data set and the feature value of the second data set, the one or more feature values is excluded and the prediction labels to a decoder to calculate reconstruction data(Bousmalis, pgs. 3-4, see also fig. 1(shared decoder), “Inference in a DSN model is given by             
                
                    
                        x
                    
                    ^
                
                =
                D
                (
                
                    
                        E
                    
                    
                        c
                    
                
                
                    
                        x
                    
                
                +
                
                    
                        E
                    
                    
                        p
                    
                
                
                    
                        x
                    
                
                )
            
        …where             
                
                    
                        x
                    
                    ^
                
            
         is the reconstruction of the input x.” Bousmalis teaches:            
                 
                D
                (
                
                    
                        E
                    
                    
                        c
                    
                
                
                    
                        x
                    
                
                +
                
                    
                        E
                    
                    
                        p
                    
                
                
                    
                        x
                    
                
                )
            
        (i.e. inputting a feature value remaining where, from the feature value of the first data set and the feature value of the second data set, the one or more feature values is excluded and the prediction labels to a decoder) where             
                
                    
                        x
                    
                    ^
                
            
         is the reconstruction of the input x (i.e. to calculate reconstruction data)).
Regarding claim 4, Bousmalis in view Ghosh teaches the learning method according to claim 3, the learning method further comprising: learning a parameter of the encoder, a parameter of the decoder, and a parameter of the classifier such that an error between data inputted to the encoder and the reconstruction data decreases(Bousmalis, pgs. 3-4, see also fig. 1, “Inference in a DSN model is given by             
                
                    
                        x
                    
                    ^
                
                =
                D
                
                    
                        
                            
                                E
                            
                            
                                c
                            
                        
                        
                            
                                x
                            
                        
                        +
                        
                            
                                E
                            
                            
                                p
                            
                        
                        
                            
                                x
                            
                        
                    
                
            
         and             
                
                    
                        y
                    
                    ^
                
                =
                G
                
                    
                        
                            
                                E
                            
                            
                                c
                            
                        
                        
                            
                                x
                            
                        
                    
                
                 
            
        where             
                
                    
                        x
                    
                    ^
                
            
         is the reconstruction of the input x and             
                
                    
                        y
                    
                    ^
                
            
         is the task-specific prediction. The goal of training is to minimize the following loss with respect to parameters             
                Θ
                =
                
                    
                        
                            
                                θ
                            
                            
                                c
                            
                        
                        ,
                         
                        
                            
                                θ
                            
                            
                                p
                            
                        
                        ,
                         
                        
                            
                                θ
                            
                            
                                d
                            
                        
                        ,
                         
                        
                            
                                θ
                            
                            
                                g
                            
                        
                    
                
                :
                 
                L
                =
                 
                
                    
                        L
                    
                    
                        t
                        a
                        s
                        k
                    
                
                +
                α
                
                    
                        L
                    
                    
                        r
                        e
                        c
                        o
                        n
                    
                
                +
                β
                
                    
                        L
                    
                    
                        d
                        i
                        f
                        f
                        e
                        r
                        e
                        n
                        c
                        e
                    
                
                +
                γ
                
                    
                        L
                    
                    
                        s
                        i
                        m
                        i
                        l
                        a
                        r
                        i
                        t
                        y
                    
                
                 
            
         where             
                α
            
        ,             
                β
            
        ,            
                 
                γ
            
          are weights that control the interaction of the loss terms.” Bousmalis teaches:             
                
                    
                        θ
                    
                    
                        c
                    
                
                ,
                 
                
                    
                        θ
                    
                    
                        p
                    
                
            
        (i.e. learning a parameter of the encoder)             
                
                    
                        θ
                    
                    
                        d
                    
                
            
        (i.e. a parameter of the decoder)            
                 
                
                    
                        θ
                    
                    
                        g
                    
                
            
        (i.e. and a parameter of the classifier)            
                 
                α
                
                    
                        L
                    
                    
                        r
                        e
                        c
                        o
                        n
                    
                
            
         (i.e. such that an error between data inputted to the encoder and the reconstruction data decreases)).
Regarding claim 5, Bousmalis in view Ghosh teaches the learning method according to claim 1, the learning method further comprising: learning a parameter of the encoder such that the first distribution of the feature value of the first data and the second distribution of the feature value of the second data set partially coincide with each other(Bousmalis, pgs. 4-5, “The domain adversarial similarity loss… is used to train a model to produce representations such that a classifier cannot reliably predict the domain of the encoded representation…[m]aximizing such “confusion” is achieved via a Gradient Reversal Layer (GRL) and a domain classifier trained to predict the domain producing the hidden representation. The domain classifier             
                Z
                (
                Q
                
                    
                        
                            
                                h
                            
                            
                                c
                            
                        
                    
                
                ;
                
                    
                        θ
                    
                    
                        z
                    
                
                )
                →
                
                    
                        d
                    
                    ^
                
            
         parameterized by             
                
                    
                        θ
                    
                    
                        z
                    
                
            
         maps a shared representation vector             
                
                    
                        h
                    
                    
                        c
                    
                
                =
                
                    
                        E
                    
                    
                        c
                    
                
                (
                x
                ;
                
                    
                        θ
                    
                    
                        c
                    
                
                )
            
         to a prediction of the label             
                
                    
                        d
                    
                    ^
                
                ∈
                {
                0
                ,
                 
                1
                }
            
         of the input sample x…[e]ssentially, we maximize the binomial cross–entropy for the domain prediction task with respect to             
                
                    
                        θ
                    
                    
                        z
                    
                
            
        , while minimizing it with respect to             
                
                    
                        θ
                    
                    
                        c
                    
                
            
        :             
                
                    
                        L
                    
                    
                        s
                        i
                        m
                        i
                        l
                        a
                        r
                        i
                        t
                        y
                    
                    
                        D
                        A
                        N
                        N
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                            +
                            
                                
                                    N
                                
                                
                                    t
                                
                            
                        
                    
                    
                        {
                        
                            
                                d
                            
                            
                                i
                            
                        
                        l
                        o
                        g
                        
                            
                                
                                    
                                        d
                                    
                                    ^
                                
                            
                            
                                i
                            
                        
                        +
                        
                            
                                1
                                -
                                
                                    
                                        d
                                    
                                    
                                        i
                                    
                                
                            
                        
                        l
                        o
                        g
                        ⁡
                        (
                        1
                        -
                        
                            
                                
                                    
                                        d
                                    
                                    ^
                                
                            
                            
                                i
                            
                        
                        )
                        }
                    
                
                 
            
        where             
                
                    
                        d
                    
                    
                        i
                    
                
                ∈
                {
                0,1
                }
            
         is the ground truth domain label for sample i.” Bousmalis teaches:            
                 
                
                    
                        θ
                    
                    
                        c
                    
                
            
         (i.e. learning a parameter of the encoder) train a model to produce representations such that a classifier cannot reliably predict the domain of the encoded representation where             
                 
                Z
                (
                Q
                
                    
                        
                            
                                h
                            
                            
                                c
                            
                        
                    
                
                ;
                
                    
                        θ
                    
                    
                        z
                    
                
                )
                →
                
                    
                        d
                    
                    ^
                
            
         represents the domain classifier that  maps a shared representation vector             
                
                    
                        h
                    
                    
                        c
                    
                
                =
                
                    
                        E
                    
                    
                        c
                    
                
                (
                x
                ;
                
                    
                        θ
                    
                    
                        c
                    
                
                )
            
         to minimize the similarly loss:             
                
                    
                        L
                    
                    
                        s
                        i
                        m
                        i
                        l
                        a
                        r
                        i
                        t
                        y
                    
                    
                        D
                        A
                        N
                        N
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                            +
                            
                                
                                    N
                                
                                
                                    t
                                
                            
                        
                    
                    
                        {
                        
                            
                                d
                            
                            
                                i
                            
                        
                        l
                        o
                        g
                        
                            
                                
                                    
                                        d
                                    
                                    ^
                                
                            
                            
                                i
                            
                        
                        +
                        
                            
                                1
                                -
                                
                                    
                                        d
                                    
                                    
                                        i
                                    
                                
                            
                        
                        l
                        o
                        g
                        ⁡
                        (
                        1
                        -
                        
                            
                                
                                    
                                        d
                                    
                                    ^
                                
                            
                            
                                i
                            
                        
                        )
                        }
                    
                
            
        (i.e. such that the first distribution of the feature value of the first data and the second distribution of the feature value of the second data set partially coincide with each other)).
Regarding 6, Bousmalis in view Ghosh teaches the learning method according to claim 1, wherein the inputting process includes inputting a group of the data set of the transfer source and the data set of the transfer destination or a group of two data sets of transfer destinations different from each other to the encoder to calculate a distribution of the feature value of the first data set and a distribution of the feature value of the second data set(Bousmalis, pg. 5, see also fig. 1(            
                
                    
                        L
                    
                    
                        s
                        i
                        m
                        i
                        l
                        a
                        r
                        i
                        t
                        y
                    
                
            
        ),  “The Maximum Mean Discrepancy (MMD) loss… is a kernel-based distance function between pairs of samples. We use a biased statistic for the squared population MMD between shared encodings of the source samples             
                
                    
                        h
                    
                    
                        c
                    
                    
                        s
                    
                
            
         and the shared encodings of the target samples             
                
                    
                        h
                    
                    
                        c
                    
                    
                        t
                    
                
            
        :             
                
                    
                        L
                    
                    
                        s
                        i
                        m
                        i
                        l
                        a
                        r
                        i
                        t
                        y
                    
                    
                        M
                        M
                        D
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                
                    
                        ∑
                        
                            i
                            ,
                             
                            j
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                        
                    
                    
                        k
                        
                            
                                
                                    
                                        h
                                    
                                    
                                        c
                                        i
                                    
                                    
                                        s
                                    
                                
                                ,
                                 
                                
                                    
                                        h
                                    
                                    
                                        c
                                        j
                                    
                                    
                                        s
                                    
                                
                            
                        
                        -
                        
                            
                                2
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        N
                                    
                                    
                                        t
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    ,
                                     
                                    j
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            N
                                        
                                        
                                            t
                                        
                                    
                                
                            
                            
                                k
                                
                                    
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                i
                                            
                                            
                                                s
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                j
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                        +
                        
                            
                                1
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    ,
                                     
                                    j
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                        
                                    
                                
                            
                            
                                k
                                
                                    
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                i
                                            
                                            
                                                t
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                j
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , where             
                k
                
                    
                         
                        ⋅
                        ,
                         
                        ⋅
                    
                
            
         is a PSD kernel function… [t]he advantage of using an RBF kernel with the MMD distance is that the Taylor expansion of the Gaussian function allows us to match all the moments of the two populations.” Bousmalis teaches: encodings of the source samples             
                
                    
                        h
                    
                    
                        c
                    
                    
                        s
                    
                
            
         and the shared encodings of the target samples             
                
                    
                        h
                    
                    
                        c
                    
                    
                        t
                    
                
            
         (i.e. inputting a group of the data set of the transfer source and the data set of the transfer destination or a group of two data sets of transfer destinations different from each other to the encoder)            
                 
                
                    
                        L
                    
                    
                        s
                        i
                        m
                        i
                        l
                        a
                        r
                        i
                        t
                        y
                    
                    
                        M
                        M
                        D
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                
                    
                        ∑
                        
                            i
                            ,
                             
                            j
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                        
                    
                    
                        k
                        
                            
                                
                                    
                                        h
                                    
                                    
                                        c
                                        i
                                    
                                    
                                        s
                                    
                                
                                ,
                                 
                                
                                    
                                        h
                                    
                                    
                                        c
                                        j
                                    
                                    
                                        s
                                    
                                
                            
                        
                        -
                        
                            
                                2
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        N
                                    
                                    
                                        t
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    ,
                                     
                                    j
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            N
                                        
                                        
                                            t
                                        
                                    
                                
                            
                            
                                k
                                
                                    
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                i
                                            
                                            
                                                s
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                j
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                        +
                        
                            
                                1
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    ,
                                     
                                    j
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                        
                                    
                                
                            
                            
                                k
                                
                                    
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                i
                                            
                                            
                                                t
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                h
                                            
                                            
                                                c
                                                j
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         (i.e. to calculate a distribution of the feature value of the first data set and a distribution of the feature value of the second data set)).1
Referring to independent claims 7 and 8, they are rejected on the same basis as
independent claim 1 since they are analogous claims.
Referring to dependent claims 10-12, they are rejected on the same basis as
dependent claims 3-5 since they are analogous claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.